DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on April 8, 2021. Claims 1-20 were presented, and are pending examination.
Drawings
The drawings filed on April 8, 2021 are accepted.

Specification
The abstract of the disclosure is objected to because abstract contains “FIG. 1”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2 and 20 are objected to because of the following informalities: 
 “claim 3”, recited in claim 2, should be replaced with “claim 1”.  
“incorporated your suggestions”, recited in claim 20, should be omitted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “receiving a predicted probe profile determined based on predicted round trip time (RTT) values, of an uplink” in lines 2-3. The limitation is incoherent. Round trip time is generally associated with a round trip path comprising uplink and downlink. Hence “round trip time, of an uplink” is unclear. 
	Independent claims 12 and 19 recite similar limitation.
	Dependent claims 2-11, 13-18, and 20 inherit same deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darwin et al. (US PGPUB No. 20200257448), hereinafter, Darwin, in view of Vasseur et al. (US PGPUB No. 20210218658), hereinafter, Vasseur.
Regarding claim 1:
Darwin teaches:
A method, comprising: 
receiving a predicted probe profile determined based on predicted round trip time (RTT) values, of an uplink, in [[a software-defined wide area network (SD- WAN)]], generated using a machine learning algorithm (Paragraph 0094 teaches generating a characteristic time-based I/O profile (predicted probe profile) as  stated “Operation 905 illustrates determining a characteristic time-based I/O performance profile for a representative group of storage devices having common characteristics with the storage device and based on previously collected performance data for devices of the representative group”.  See at least paragraph 0052 discussing generation of the characteristic time-based I/O profile is based on I/O latency distribution (predicted round trip time). See at least paragraph 0053 talking about using machine learning); 
estimating, using the predicted probe profile, whether the uplink is failed (paragraph 0095 teaches predicting a failure based on the characteristic time-based I/O performance profile as stated “Operation 907 illustrates determining that a difference between the time-based I/O performance profile for the storage device and the characteristic time-based I/O performance profile exceeds a predetermined deviance threshold that is indicative of a probable failure of the storage device”. In a networked environment where the user is connected to the storage device via network 520 as depicted in Fig. 5, storage device failure equates to uplink failure); 
in response to estimating that the uplink is failed, computing a confidence level value based on one or more network parameters for the uplink, the confidence level value representing an accuracy of estimated failure (paragraph 0039, lines 1-12, talks about determining a probability (confidence level value) of the failure prediction based on the latency distribution as stated “The present disclosure describes ways to generate and utilize the distribution of I/O latency and other characteristics to identify potential device failures and states in a network that utilizes storage devices. In one embodiment, failures that have a threshold probability of occurring are determined so that the service provider can replace devices before a failure actually occurs. The failure predictions may be determined using historical and real time data for the storage devices. The service provider may determine criteria such as a probability at which corrective action should be taken, such as replacing the device, or reducing workload at the device”); and 
determining whether the estimated failure of the uplink is acceptable based on the confidence level value to detect a status of the uplink (paragraph 0039, lines 12-18, provides an example of 95% probability of failure prediction and determining prediction acceptability based on the probability “For example, the provider network can identify a disk drive as having a probability of failure of 95% over the next 10 days. The service provider can determine an objective that it wishes to achieve, such as to have zero actual failures for live devices with a given confidence level, or minimization of I/O latencies that exceed a threshold time period”).
While Darwin talks about software defined network (paragraph 0092 discuss about collecting performance data of I/O operation in a software-defined network as stated “operation 901 illustrates collecting performance data for input/output operations executed at a storage device of a plurality of storage devices of a software-defined storage network”.)
Darwin does not teach software-defined wide area network (SD- WAN).
Vasseur teaches software-defined wide area network (SD- WAN) (paragraph 0069, first sentence, talks about predicting tunnel failure in SD-WAN as stated “A key functionality of MLFF module 504 is to train any number of machine learning-based models to predict tunnel failures in the SD-WAN(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwin to incorporate the teaching of Vasseur about SD-WAN. One would be motivated to use SD-WAN since SD-WAN can provide consistent service level agreement (SLA) for important application traffic transparently across various underlying tunnels of varying transport quality (see at least paragraph 0002 of Vasseur).
As to claim 2, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above.
Darwin further teaches wherein the predicted RTT values are determined based on RTT values gathered in response to probing the uplink for a predetermined period of time (Fig. 2A shows latency distribution based on data collected over a period of time. See at least paragraph 0038).
As to claim 3, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above.
Darwin further teaches:
 wherein estimating whether the uplink is failed comprises performing probing, using the predicted probe profile, through the uplink (see at least paragraph 0093 stating “Operation 903 illustrates based on the collected performance data, determining a time-based I/O performance profile for the storage device.”); and 
determining whether a response to the probing is not received in accordance with the predicted probe profile (see at least paragraph 0095 states “Operation 907 illustrates determining that a difference between the time-based I/O performance profile for the storage device and the characteristic time-based I/O performance profile exceeds a predetermined deviance threshold that is indicative of a probable failure of the storage device.”).
As to claim 4, the rejections of claims 1 and 3 are incorporate. Darwin, in view of Vasseur, teaches all the limitations of claims 1 and 3 as shown above.
Darwin further teaches wherein determining whether the response to the probing is received in accordance with the predicted probe profile comprises determining whether the response to the probes is received within a wait time in accordance with the predicted probe profile, wherein the wait time defines a total time to be elapsed in performing probing before estimating failure of the uplink (see at least paragraph 0095).
As to claim 5, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above.
Darwin, in view of Vasseur, teaches SD-WAN (see claim 1 rejection as shown above).
Darwin further teaches herein the predicted probe profile is received from a management device present in the SD-WAN or a cloud system coupled to the SD-WAN (Fig. 5 shows storage analysis function (management device). See paragraph 0067 discussing how the storage analysis function generates the profile).
As to claim 6, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above.
Darwin further teaches wherein the one or more network parameters comprise RTT, jitter, or packet loss (Fig. 2A shows latency).
As to claim 7, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above.
Darwin further teaches wherein the confidence level value is computed using a baseline value of the one or more network parameters (see at least paragraph 0053 talking about a threshold (baseline value)).
As to claim 8, the rejections of claims 1 and 7 are incorporate. Darwin, in view of Vasseur, teaches all the limitations of claims 1 and 7 as shown above.
Darwin further teaches wherein the baseline value of the one or more network parameters comprises a most frequent value, a maximum value, a mean value or a median value identified for the network parameter (paragraph 0053, last sentence, states “The threshold may be a single value, a range of values, or may be represented in other ways such as a table, graph, or a function”).
As to claim 10, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above.
Darwin further teaches wherein upon determining that the estimated failure of the uplink is acceptable, detecting that the status of the uplink is failed (see at least 0039 and 0095).
As to claim 11, the rejection of claim 1 is incorporate. Darwin, in view of Vasseur, teaches all the limitations of claim 1 as shown above. 
Darwin further teaches wherein upon determining that the estimated failure of the uplink is not acceptable, the status of the uplink is not failed (see at least 0039 and 0095.  If deviation does not exceed a predetermined deviance threshold, it is assumed no failure has occurred).
Regarding claim 12:
Claim 12 is directed towards a non-transitory machine-readable medium containing a set of instructions executable by a processing circuitry (paragraph 0105) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
Claim 13 is directed towards a non-transitory machine-readable medium performing the method of claim 2. Accordingly, it is rejected under similar rationale.
Claim 14 is directed towards a non-transitory machine-readable medium performing the method of claim 3. Accordingly, it is rejected under similar rationale.
Claim 15 is directed towards a non-transitory machine-readable medium performing the method of claim 4. Accordingly, it is rejected under similar rationale.
Claim 16 is directed towards a non-transitory machine-readable medium performing the method of claim 7. Accordingly, it is rejected under similar rationale.
Claim 17 is directed towards a non-transitory machine-readable medium performing the method of claim 8. Accordingly, it is rejected under similar rationale.
Regarding claim 19:
Claim 19 is directed towards a branch gateway (see Figs. 4 and 5) performing the method of claim 1. Accordingly, it is rejected under similar rationale.
As to claim 20, the rejection of claim 19 is incorporate. Darwin teaches all the limitations of claim 19 as shown above.
Darwin further teaches wherein the uplink comprises a communication channel based on one of Multiprotocol Label Switching (MPLS), 4G LTE, 5G LTE, incorporated your suggestions or broadband Internet (see at least paragraph 0057).
Claims 9 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Darwin, in view of Mermoud, further in view of Shasha et al. (US PGPUB No. 20200100256), hereinafter, Shasha.
As to claim 9, the rejection of claim 1 is incorporate. Darwin teaches all the limitations of claim 1 as shown above.
While Darwin teaches wherein determining whether the estimated failure of the uplink is acceptable comprise determining whether the confidence level value (see claim 1 rejection as shown above),
Darwin does not teach whether the confidence level value is higher than a predetermined threshold value of confidence level for an application.
Shasha whether the confidence level value is higher than a predetermined threshold value of confidence level for an application (paragraph, 0056 last sentence, states “The prediction can be a confidence value, and the action can be triggered if this confidence value can be greater than a threshold.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Darwin to incorporate the teaching of Shasha about predetermined threshold value of confidence level. One would be motivated to use such threshold to increase the reliability of failure prediction (see at least paragraph 0039 of Darwin).
Claim 18 is directed towards a non-transitory machine-readable medium performing the method of claim 9. Accordingly, it is rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	June 3, 2022

/KAMAL HOSSAIN/               Examiner, Art Unit 2444  

/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444